Citation Nr: 1202584	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-36 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In a September 2010 substantive appeal, the Veteran indicated that he wished to have a Board hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran was scheduled for such a hearing, to take place in August 2011, but did not report to the scheduled hearing.

Within 15 days of the originally scheduled hearing date, the Veteran filed a motion for a new hearing date in writing, which explained why he failed to appear for the scheduled August 2011 hearing and why a timely request for a new hearing date could not have been submitted.  The VLJ who would have presided over the scheduled hearing has determined that the Veteran has shown both good cause for his failure to appear to the hearing and the impossibility of timely requesting postponement.  Accordingly, a remand of this matter to the RO for the requested hearing is warranted.  See 38 C.F.R. § 20.704(d) (2011).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, as appropriate.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


